Citation Nr: 0127144	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  01-07 148	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU rating).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 RO rating decision which denied a 
TDIU rating. 


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence on his claim for a TDIU 
rating.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed.Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

In brief, a TDIU rating may be granted when service-connected 
disabilities prevent a veteran from securing or following a 
substantially gainful occupation.  38 C.F.R. § 4.16.  The 
record reflects that the veteran has the following service-
connected disabilities:  chronic gastrointestinal (GI) 
disorder, rated as 30 percent disabling; bilateral hearing 
loss, rated as 30 percent disabling; essential hypertension, 
rated as 20 percent disabling; and tinnitus, rated as 10 
percent disabling.  The combined rating (38 C.F.R. § 4.25) 
for his service-connected disabilities is 70 percent.  
Medical records show he also has significant non-service-
connected disabilities and is of advanced age, and such 
factors may not be considered in support of a TDIU rating.  
38 C.F.R. § 4.19.

The veteran reports he retired in 1984, after attaining age 
62, yet he feels his service-connected disabilities prevent 
him from working.

The veteran's most recent VA examinations for his service-
connected conditions were conducted prior to his July 1999 
claim for a TDIU rating, and the examinations do not provide 
an assessment of the impact of the service-connected 
disabilities on his ability to work.  In the judgment of the 
Board, a VA examination for this purpose is warranted.  Any 
additional recent treatment records should also be obtained.

Accordingly, the case is remanded for the following:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
health care providers (private, VA, 
other) who have examined or treated him 
for any disorders (both service-connected 
and non-service-connected) since 1999.  
After securing the necessary releases, 
the RO should obtain copies of any 
previously unobtained medical records.  

2.  After the above development is 
completed, the veteran should undergo a 
VA examination for the purpose of 
determining what effects his service-
connected disabilities have on his 
ability to work.  The claims folder must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should note that such has been 
accomplished.  The examiner should 
express a medical opinion, with full 
rationale, as to whether the veteran's 
service-connected GI disorder, bilateral 
hearing loss, hypertension, and tinnitus 
prevent gainful employment, excluding the 
adverse effects of non-service-connected 
disabilities and advanced age.

3.  Thereafter, the RO should review the 
claim for a TDIU rating.  If the claim is 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


